Case 1:20-cv-04477-GBD-SN Document 22 ees ‘Page : - of 1

Cee A tg

   
  
 

 
 

ELEY re :
BOC #- a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HILARIO MICULAX MICULAX and LUIS PANZEIS, :
individually and on behalf of others similarly situated,

  

 

Plaintiffs, : ORDER
-against- 20 Civ. 4477 (GBD) (SN)
LA FONDA BORICUA LOUNGE, INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The March 17 and April 21, 2021 conferences are canceled, in light of this Court’s referral
to Magistrate Judge Sarah Netburn for General Pretrial Supervision.
Dated: New York, New York

March 11, 2021
SO ORDERED.

cea & Doras

GER B. DANIELS
tates District Judge

 

 

 
